UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 24, 2012 First Clover Leaf Financial Corp. (Exact name of registrant as specified in its charter) Maryland 0-50820 20-4797391 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 6814 Goshen Road, Edwardsville, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(618) 656-6122 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On October 24, 2012, the Board of Directors of the Company declared a cash dividend on the Company’s common stock of $0.06 per share for the quarter ended September 30, 2012.The dividend will be payable to stockholders of record as of November 9, 2012 and is expected to be paid on November 16, 2012. A copy of the press release dated October 24, 2012, giving details associated with the dividend, is attached as Exhibit 99 to this report. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Description 99 Press release dated October 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST CLOVER LEAF FINANCIAL CORP. DATE: October 24, 2012 By: /s/ Darlene F. McDonald Darlene F. McDonald Chief Financial Officer
